People v Crespo (2021 NY Slip Op 03382)





People v Crespo


2021 NY Slip Op 03382


Decided on May 27, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 27, 2021

Before: Gische, J.P., Kern, Oing, Shulman, JJ. 


Ind No. 223/15 497/15 1223/12 Appeal No. 13948-13948A Case No. 2018-04153 

[*1]The People of The State of New York, Respondent, 
vJose Crespo, Defendant-Appellant.


Caprice R. Jenerson, Office of the Appellate Defender, New York (Emma L. Shreefter of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (John T. Komondorea of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from the judgments of the Supreme Court, Bronx County (Albert Lorenzo, J. at plea; Martin Marcus, J. at sentencing), rendered May 09, 2018,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 27, 2021
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate Division,
First Department.